DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 April 2021 was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the processor circuit recited in Claim 1 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 7, “with the coil is movable”, should be --with the coil movable--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Regarding Claim 1, the omitted elements are: the device(s) or apparatus which provides the vibrations in a first and second frequency range.
The Claim recites “An energy harvesting apparatus comprising: a first electrical generator configured to generate electrical energy from vibrations in a first frequency range; a second electrical generator configured to generate electrical energy from vibrations in a second frequency range which is different from the first frequency 
Regarding Claims 2-15, they depend from Claim 1 and are also rejected for the reasons stated above.

Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “electrical energy” recited on both lines 2 and 4 is unclear. This limitation is unclear because it is not clear if the electrical energy is the same or different.
The limitation “energy received” recited on both lines 7 and 8 is unclear. This limitation is unclear because it is not clear if the energy received is the same or different.
The limitation "the processor circuit" is recited on lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 2, the term “substantially” recited on line 4 is a relative term which renders the claim indefinite. The term “substantially ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The limitation “vibrations” recited on line 8 is unclear.  This limitation is unclear 
	Regarding Claims 4, 6, 7, and 15, the limitation “vibrations” recited on line 3, 5, 4, and 2, respectively, is unclear.  This limitation is unclear because Claim 1 recites vibrations in a first frequency range on line 2 and vibrations in a second frequency range on 4, so it is not clear which vibrations are being referenced.
	Regarding Claims 2-15, they depend from Claim 1 and are also rejected for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. US 2001/0040379.
Regarding Claim 1, Schultz teaches an energy harvesting apparatus (26, fig. 4) 
a first electrical generator (48, fig. 4, The power generating assemblies 48 respond to the vibration of the power generating structure 42 by generating electrical power, refer to [0041].) configured to generate electrical energy from vibrations in a first frequency range; 
a second electrical generator (48, fig. 4) configured to generate electrical energy from vibrations in a frequency range; 
an energy store (84, fig. 7); and 
an electrical controller (the electrical output of the assemblies 48 is conducted via lines or conductors 64 upwardly through the member 44, refer to [0055]) configured to receive as inputs energy received from the first electrical generator and energy received from the second electrical generator, wherein the processor circuit is configured to generate output power that is provided to the energy store, thereby charging the energy store (the structure 42 is depicted as a power generating device which produces electrical power in response to vibration. Electrical power is communicated via conductors 64 from the structure 42 to the unit 76 as described above. The unit 76 includes an AC to DC converter 82, an energy storage device 84 and a DC to AC converter 86. …The converter 82 is used to convert the generated power to a DC-type output, which is then stored in the device 84, refer to [0060]-[0061]).
Schultz however is silent wherein the second electrical generator configured to generate electrical energy from vibrations in a second frequency range which is different from the first frequency range.
An alternate embodiment of Schultz teaches wherein the second electrical Representatively illustrated in FIG. 5 is an example of a power generating assembly 50 which may be used for one or more of the assemblies 48 in the power generator 26… The power generating structure 42 has a natural frequency of vibration at which the member 44 displaces laterally in response to the fluid flow through the passage 30. This natural frequency may be adjusted using techniques described above, … It will further be appreciated that increased displacement of the coil 54 relative to the magnet 52 may be achieved by matching the natural frequency of the assembly 50 to the natural frequency of the power generating structure 42. In this way, the power generating structure 42 will vibrate at a frequency that will produce maximum electrical power output from each of the assemblies 48, refer to [0044] and [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the second generator as taught by the alternative embodiment of Schultz with the energy harvesting apparatus of the first embodiment of Schultz in order to provide an additional apparatus to use to harvest energy.
Regarding Claim 2, Schultz teaches all of the limitations of Claim 1 above and further teaches wherein the first electrical generator comprises an inductive current generator the inductive current generator having: a magnet (52, fig.5 ) that is held in a substantially stationary position within a housing of the energy harvesting apparatus; and a coil (54, fig. 5) positioned within the housing of the energy harvesting apparatus and electrically coupled to the electrical controller, with the coil is movable with respect when there is relative axial displacement between the coil 54 and the magnet 52, an electric current will be generated in the coil, refer to [0044]-[0047]).
Regarding Claim 3, Schultz teaches all of the limitations of Claim 2 above and further teaches wherein the magnet has a cylindrical shape, wherein the coil is wound on a cylindrical support that is coaxially positioned around the magnet (refer to [0044]-[0047]).
Regarding Claim 4, Schultz teaches all of the limitations of Claim 3 above and further teaches wherein the cylindrical support is connected to a frame of the energy harvesting apparatus by one or more springs, wherein the cylindrical support is axially movable with respect to the magnet in response to the vibrations experienced by the energy harvesting apparatus (refer to [0044]-[0047]).
Regarding Claim 5, Schultz teaches all of the limitations of Claim 4 above and further teaches comprising a magnetically permeable cylinder coaxially positioned around the cylindrical support, wherein the magnetically permeable cylinder is positioned in fixed relation to the magnet (refer to [0044]-[0047]).
Regarding Claim 6, Schultz teaches all of the limitations of Claim 2 above and further teaches wherein the second electrical generator comprises a piezoelectric charge generator (58, fig. 6), the piezoelectric charge generator having one or more piezoelectric plates; wherein the magnet provides a proof mass (60, fig. 6), wherein the proof mass is positioned to apply pressure to the one or more piezoelectric plates when the proof mass experiences vibrations; wherein the one or more piezoelectric plates are assembly 58 includes a mass 60 positioned between piezoelectric crystals 62. As the assembly 58 is vibrated laterally, the mass 60 bears on alternating ones of the crystals 62, thereby alternately inducing strain in each of the crystals. As is well known, piezoelectric materials generate an electric current when strain is induced therein. Thus, when the assembly 58 is vibrated laterally, electric current is produced by the crystals 62, refer to [0048]-[0049]).
Regarding Claim 7, Schultz teaches all of the limitations of Claim 1 above and further teaches wherein the second electrical generator comprises a piezoelectric charge generator (58, fig. 6), the piezoelectric charge generator having one or more piezoelectric plates and a proof mass (60, fig. 6); wherein the proof mass is positioned to apply pressure to the one or more piezoelectric plates when the proof mass experiences vibrations; wherein the one or more piezoelectric plates are electrically coupled to provide generated charge to the electrical controller (assembly 58 includes a mass 60 positioned between piezoelectric crystals 62. As the assembly 58 is vibrated laterally, the mass 60 bears on alternating ones of the crystals 62, thereby alternately inducing strain in each of the crystals. As is well known, piezoelectric materials generate an electric current when strain is induced therein. Thus, when the assembly 58 is vibrated laterally, electric current is produced by the crystals 62, refer to [0048]-[0049]).
Regarding Claim 8, Schultz teaches all of the limitations of Claim 7 above and further teaches wherein the one or more piezoelectric plates comprise: a first set of piezoelectric plates that generate charge responsive to vibrations within the second frequency range of frequencies; and a second set of piezoelectric plates that generate 
Regarding Claim 9, Schultz teaches all of the limitations of Claim 7 above and further teaches comprising one or more conductive spacers positioned between the piezoelectric plates (fig. 6 and refer to [0048]-[0049]).
Regarding Claim 10, Schultz teaches all of the limitations of Claim 1 above and further teaches wherein the energy store comprises a rechargeable battery (refer to [0061]).
Regarding Claim 11, Schultz teaches all of the limitations of Claim 1 above and further teaches wherein the energy store comprises a supercapacitor (refer to [0061]).
Regarding Claim 12, Schultz teaches all of the limitations of Claim 1 above and further teaches comprising a housing that contains the first electrical generator, the second electrical generator, the energy store, and the electrical controller, wherein a positive electrical contact for the energy store is provided at a first end of the housing and a negative electrical contact for the energy store is provided at a second end of the housing opposite the first end of the housing (fig. 7 and refer to [0060] and [0065]).
Regarding Claim 13, Schultz teaches all of the limitations of Claim 1 above and further teaches wherein the housing has a form factor of either a C cell battery or a D cell battery (refer to [0060], [0062]-[0063], and [0065]).
Regarding Claim 14, Schultz teaches all of the limitations of Claim 1 above and further teaches wherein the energy harvesting apparatus is installed in a battery compartment of a wireless sensor (refer to [0062]-[0063]).

Regarding Claim 15, Schultz teaches all of the limitations of Claim 1 above and further teaches wherein the energy harvesting apparatus is installed in a device mounted on a motor and coupled to receive the vibrations from the motor (refer to [0005]-[0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/BRIAN K BAXTER/Examiner, Art Unit 2836
7 March 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836